Exhibit 10.8
 
NOTICE OF CONFIDENTIALITY: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR STRIKE
ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED FOR
RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
 
Producers 88 (4/89) - Paid Up
With 640 Acres Pooling Provision
 

--------------------------------------------------------------------------------

 
PAID UP OIL AND GAS LEASE
 
THIS LEASE AGREEMENT is made as of the 20th day of June, 2011, between NOACK
FARMS, LLC, as Lessor (whether one or more), who’s address is 2711 Dali, Dallas,
Texas 75287.
 
And ARDENT 1, LLC., as Lessee, who’s address is 627 N. Main, Rockdale, Texas
76567.  All printed portions of this lease were prepared by the party
hereinabove named as Lessee, but all other provisions (including the completion
of blank spaces) were prepared jointly by Lessor and Lessee.
 
1. In consideration of a cash bonus in hand paid and the covenants herein
contained, Lessor hereby grants, leases and lets exclusively to Lessee the
following described land, hereinafter called leased premises:  (use Exhibit “A”
for long description):
 
Being 623.29 acres, more or less, out of the James Reese League, A-303, in Milam
County, Texas.  Being the same lands described in an Assignment/Deed dated May
4, 2011 between Stacy Ann Smith Wood to Noack Farms, LLC, recorded in Volume
1148, page 634 of the Official Records of Milam County, Texas.  Said lands also
described in a Special Warranty Deed dated December 29, 2008 recorded in Volume
1091, page 87 of the Official Records of Milam County, Texas.
 
in the County of MILAM, State of Texas, containing 623.29 gross acres, more or
less (including any interests therein which Lessor may hereafter acquire by
reversion, prescription or otherwise), for the purpose of exploring for,
developing, producing and marketing oil and gas, along with all hydrocarbon and
nonhydrocarbon substances produced in association therewith.  The term “gas” as
used herein includes helium, carbon dioxide and other commercial gases, as well
as hydrocarbon gases.  In addition to the above-described leased premises, this
lease also covers accretions and any small strips or parcels of land now or
hereafter owned by Lessor which are contiguous or adjacent to the
above-described leased premises, and, in consideration of the aforementioned
cash bonus, Lessor agrees to execute at Lessee’s request any additional or
supplemental instruments for a more complete or accurate description of the land
so covered.  For the purpose of determining the amount of any shut-in royalties
hereunder, the number of gross acres above specified shall be deemed correct,
whether actually more or less.
 
2. This lease, which is a “paid-up” lease requiring no rentals, shall be in
force for a primary term of TWO (2) years from the date hereof, and for as long
thereafter as oil or gas or other substances covered hereby are produced in
paying quantities from the leased premises or from lands pooled therewith or
this lease is otherwise maintained in effect pursuant to the provisions hereof.
 
 
Paid Up Oil and Gas Lease, Page 1

--------------------------------------------------------------------------------

 
 
3. Royalties on oil, gas and other substances produced and saved hereunder shall
be paid by Lessee to Lessor as follows: (a) For oil and other liquid
hydrocarbons separated at Lessee’s separator facilities, the royalty shall be
one-sixth (1/6) of such production, to be delivered at Lessee’s option to Lessor
at the wellhead or to Lessor’s credit at the oil purchaser’s transportation
facilities, provided that Lessee shall have the continuing right to purchase
such production at the wellhead market price then prevailing in the same field
(or if there is no such price then prevailing in the same field, then in the
nearest field in which there is such a prevailing price) for production of
similar grade and gravity; (b) for gas (including casinghead gas) and all other
substances covered hereby, the royalty shall be one-sixth (1/6) of the proceeds
realized by Lessee from the sale thereof, less a proportionate part of ad
valorem taxes and production, severance, or other excise taxes and the costs
incurred by Lessee in delivering, processing or otherwise marketing such gas or
other substances, provided that Lessee shall have the continuing right to
purchase such production at the prevailing wellhead market price paid for
production of similar quality in the same field (or if there is no such price
then prevailing in the same field, then in the nearest field in which there is
such a prevailing price) pursuant to comparable purchase contracts entered into
on the same or nearest preceding date as the date on which Lessee commences its
purchases hereunder; and (c) if at the end of the primary term or any time
thereafter one or more wells on the leased premises or lands pooled therewith
are capable of producing oil or gas or other substances covered hereby in paying
quantities, but such well or wells are either shut in or production therefrom is
not being sold by Lessee, such well or wells shall nevertheless be deemed to be
producing in paying quantities for the purpose of maintaining this lease.  If
for a period of 90 consecutive days such well or wells are shut in or production
therefrom is not being sold by Lessee, then Lessee shall pay shut-in royalty of
one dollar per acre then covered by this lease, such payment to be made to
Lessor or to Lessor’s credit in the depository designated below, on or before
the end of said 90-day period and thereafter on or before each anniversary of
the end of said 90-day period when the well or wells are shut in or production
therefrom is not being sold by Lessee; provided that if this lease is otherwise
being maintained by operations, or if production is being sold by Lessee from
another well or wells on the leased premises or lands pooled therewith, no
shut-in royalty shall be due until the end of the 90 day period next following
cessation of such operations or production Lessee’s failure to properly pay
shut-in royalty shall render Lessee liable for the amount due, but shall not
operate to terminate this lease.
 
4. All shut-in royalty payments under this lease shall be paid or tendered to
Lessor and mailed direct to Lessor at the above address provided above or its
successors, which shall be Lessor’s depository agent for receiving payments
regardless of changed in ownership of said land.  All payments or tenders may be
made in currency, or by check or by draft and such payments or tenders to Lessor
or to the depository by deposit in the U.S. Mail in a stamped envelope addressed
to the depository or to Lessor at the last address known to Lessee shall
constitute proper payment If the depository should liquidate or be succeeded by
another institution, or for any reason fail or refuse to accept payment
hereunder.  Lessor shall, at Lessee’s request, deliver to Lessee a proper
recordable instrument naming another institution as depository agent to receive
payments.
 
 
Paid Up Oil and Gas Lease, Page 2

--------------------------------------------------------------------------------

 
 
5. If Lessee drills a well which is incapable of producing in paying quantities
(hereinafter called “dry hole”) on the leased premises or lands pooled
therewith, or if all production (whether or not in paying quantities)
permanently ceases from any cause, including a revision of unit boundaries
pursuant to the provisions of Paragraph 6 or the action of any governmental
authority, then in the event this lease is not otherwise being maintained in
force it shall nevertheless remain in force if Lessee commences operations for
reworking an existing well or for drilling an additional well or for otherwise
obtaining or restoring production on the leased premises or lands pooled
therewith within 90 days after completion of operations on such dry hole or
within 90 days after such cessation of all production.  If at the end of the
primary term, or at any time thereafter, this lease is not otherwise being
maintained in force but Lessee is then engaged in drilling, reworking or any
other operations reasonably calculated to obtain or restore production
therefrom, this lease shall remain in force so long as any one or more of such
operations are prosecuted with no cessation of more than 90 consecutive days,
and if any such operations result in the production of oil or gas or other
substances covered hereby, as long thereafter as there is production in paying
quantities from the leased premises or lands pooled therewith.  After completion
of a well capable of producing in paying quantities hereunder, Lessee shall
drill such additional wells on the leased premises or lands pooled therewith as
a reasonably prudent operator would drill under the same or similar
circumstances to (a) develop the leased premises as to formations then capable
of producing in paying quantities on the leased premises or lands pooled
therewith, or (b) to protect the leased premises from uncompensated drainage by
any well or wells located on other lands not pooled therewith.  There shall be
no covenant to drill exploratory wells or any additional wells except as
expressly provided herein.
 
6. Lessee shall have the right but not the obligation to pool all or any part of
the leased premises or interest therein with any other lands or interests, as to
any or all depths or zones, and as to any or all substances covered by this
lease, either before or after the commencement of production, whenever Lessee
deems it necessary or proper to do so in order to prudently develop or operate
the leased premises, whether or not similar pooling authority exists with
respect to such other lands or interests.  The unit formed by such pooling for
an oil well which is not a horizontal completion shall not exceed 80 acres plus
a maximum acreage tolerance of 10% and for a gas well or a horizontal completion
shall not exceed 640 acres plus a maximum acreage tolerance of 10% provided that
a larger unit may be formed for an oil well or gas well or horizontal completion
to conform to any well spacing or density pattern that may be prescribed or
permitted by any governmental authority having jurisdiction to do so.  For the
purpose of the foregoing the terms “oil well” and “gas well” shall have the
meanings prescribed by applicable law or the appropriate governmental authority,
or, if no definition is so prescribed, “oil well” means a well with an Initial
gas-oil ratio of less than 100,000 cubic feet per barrel and “gas well” means a
well with an initial gas-oil ratio of 100,000 cubic feet or more per barrel,
based on a 24-hour production test conducted under normal producing conditions
using standard lease separator facilities or equivalent testing equipment, and
the term “horizontal completion” means an oil well in which the horizontal
component of the gross completion interval in the reservoir exceeds the vertical
component thereof.  In exercising its pooling rights hereunder, Lessee shall
file of record a written declaration describing the unit and stating the
effective date of pooling.  Production, drilling or reworking operations
anywhere on a unit which includes all or any part of the leased premises shall
be treated as if it were production, drilling or reworking operations on the
leased premises, except that the production on which Lessor’s royalty is
calculated shall be that proportion of the total unit production which the net
acreage covered by this lease and included in the unit bears to the total gross
acreage in the unit, but only to the extent such proportion of unit production
is sold by Lessee.  Pooling in one or more instances shall not exhaust Lessee’s
pooling rights hereunder, and Lessee shall have the recurring right but not the
obligation to revise any unit formed hereunder by expansion or contraction or
both, either before or after commencement of production, in order to conform to
the well spacing or density pattern prescribed or permitted by the governmental
authority having jurisdiction, or to conform to any productive acreage
determination made by such governmental authority.  In making such a revision,
Lessee shall file of record a written declaration describing the revised unit
and stating the effective date of revision.  To the extent any portion of the
leased premises is included in or excluded from the unit by virtue of such
revision, the proportion of unit production on which royalties are payable
hereunder shall thereafter be adjusted accordingly.  In the absence of
production in paying quantities from a unit, or upon permanent cessation
thereof.  Lessee may terminate the unit by filing of record a written
declaration describing the unit and stating the date of termination.  Pooling
hereunder shall not constitute a cross-conveyance of interests.
 
 
Paid Up Oil and Gas Lease, Page 3

--------------------------------------------------------------------------------

 
 
7. If Lessor owns less than the full mineral estate in all or any part of the
leased premises, the royalties and shut-in royalties payable hereunder for any
well on any part of the leased premises or lands pooled therewith shall be
reduced to the proportion that Lessor’s interest in such part of the leased
premises bears to the full mineral estate in such part of the leased premises.
 
8. The interest of either Lessor or Lessee hereunder may be assigned, devised or
otherwise transferred in whole or in part, by area and/or by depth or zone, and
the rights and obligations of the parties hereunder shall extend to their
respective heirs, devisees, executors, administrators, successors and
assigns.  No change in Lessor’s ownership shall have the effect of reducing the
rights or enlarging the obligations of Lessee hereunder, and no change in
ownership shall be binding on Lessee until 60 days after Lessee has been
furnished the original or certified or duly authenticated copies of the
documents establishing such change of ownership to the satisfaction of Lessee or
until Lessor has satisfied the notification requirements contained in Lessee’s
usual form of division order.  In the event of the death of any person entitled
to shut-in royalties hereunder, Lessee may pay or tender such shut-in royalties
to the credit of decedent or decedent’s estate in the depository designated
above.  If at any time two or more persons are entitled to shut-in royalties
hereunder, Lessee may pay or tender such shut-in royalties to such persons or to
their credit in fee depository, either jointly or separately in proportion to
the interest which each owns.  If Lessee transfers its interest hereunder in
whole or in part Lessee shall be relieved of all obligations thereafter arising
with respect to the transferred interest, and failure of the transferee to
satisfy such obligations with respect to the transferred interest shall not
affect the rights of Lessee with respect to any interest not so transferred.  If
Lessee transfers a full or undivided interest in all or any portion of the area
covered by this lease, the obligation to pay or tender shut-in royalties
hereunder shall be divided between Lessee and the transferee in proportion to
the net acreage interest in this lease then held by each.
 
9. Lessee may, at any time and from time to time, deliver to Lessor or file of
record a written release of this lease as to a full or undivided interest in all
or any portion of the area covered by this lease or any depths or zones
thereunder, and shall thereupon be relieved of all obligations thereafter
arising with respect to the interest so released.  If Lessee releases all or an
undivided interest in less than all of the area covered hereby, Lessee’s
obligation to pay or tender shut-in royalties shall be proportionately reduced
in accordance with the net acreage interest retained hereunder.
 
 
Paid Up Oil and Gas Lease, Page 4

--------------------------------------------------------------------------------

 
 
10. In exploring for, developing, producing and marketing oil, gas and other
substances covered hereby on the leased premises or lands pooled or unitized
therewith, in primary and/or enhanced recovery, Lessee shall have the right of
ingress and egress along with the right to conduct such operations on the leased
premises as may be reasonably necessary for such purposes, including but not
limited to geophysical operations, the drilling of wells, and the construction
and use of roads, canals, pipelines, tanks, water wells, disposal wells,
injection wells, pits, electric and telephone lines, power stations, and other
facilities deemed necessary by Lessee to discover, produce, store, treat and/or
transport production.  Lessee may use in such operations, free of cost, any oil,
gas, water and/or other substances produced on the leased premises, except water
from Lessor’s wells or ponds.  In exploring, developing, producing or marketing
from the leased premises or lands pooled therewith, the ancillary rights granted
herein shall apply (a) to the entire leased premises described in Paragraph 1
above, notwithstanding any partial release or other partial termination of this
lease; and (b) to any other lands in which Lessor now or hereafter has authority
to grant such rights in the vicinity of the leased premises or lands pooled
therewith.  When requested by Lessor in writing.  Lessee shall bury its
pipelines below ordinary plow depth on cultivated lands.  No well shall be
located less than 100 feet from any house or barn now on the leased premises or
other lands used by Lessee hereunder, without Lessor’s consent, and Lessee shall
pay for damage caused by its operations to buildings and other improvements now
on the leased premises or such other lands, and to commercial timber and growing
crops thereon.  Lessee shall have the right at any time to remove its fixtures,
equipment and materials, including well casing, from the leased premises or such
other lands during the term of this lease or within a reasonable time
thereafter.
 
11. Lessee’s obligations under this lease, whether express or implied, shall be
subject to all applicable laws, rules, regulations and orders of any
governmental authority having jurisdiction including restrictions on the
drilling and production of wells, and the price of oil, gas and other substances
covered hereby.  When drilling, reworking, production or other operations are
prevented or delayed by such laws, rules, regulations or orders, or by inability
to obtain necessary permits, equipment, services, material, water, electricity,
fuel, access or easements, or by fire, flood, adverse weather conditions, war,
sabotage, rebellion, insurrection, riot, strike or labor disputes, or by
inability to obtain a satisfactory market for production or failure of
purchasers or carriers to take or transport such production, or by any other
cause not reasonably within Lessee’s control, this lease shall not terminate
because of such prevention or delay, and at Lessee’s option, the period of such
prevention or delay shall be added to the term hereof.  Lessee shall not be
liable for breach of any express or implied covenants of this lease when
drilling, production or other operations are so prevented, delayed or
interrupted.
 
12. In the event that Lessor, during the primary term of this lease, receives a
bona fide offer which Lessor is willing to accept from any party offering to
purchase from Lessor a lease covering any or all of the substances covered by
this lease and covering all or a portion of the land described herein, with the
lease becoming effective upon expiration of this lease, Lessor hereby agrees to
notify Lessee in writing of said offer immediately, including in the notice the
name and address of the offeror, the price offered and all other pertinent terms
and conditions of the offer.  Lessee, for a period of fifteen days after receipt
of the notice, shall have the prior and preferred right and option to purchase
the lease or part thereof or interest therein, covered by the offer at the price
and according to the terms and conditions specified in the offer.
 
 
Paid Up Oil and Gas Lease, Page 5

--------------------------------------------------------------------------------

 
 
13. No litigation shall be initiated by Lessor with respect to any breach or
default by Lessee hereunder for a period of at least 90 days after Lessor has
given Lessee written notice fully describing the breach or default, and then
only if Lessee fails to remedy the breach or default, within such period.  In
the event the matter is litigated and there is a final judicial determination
that a breach or default has occurred, the lease shall not be forfeited or
canceled in whole or in part unless Lessee is given a reasonable time after said
judicial determination to remedy the breach or default and Lessee fails to do
so.
 
14. Lesser hereby warrants and agrees to defend tide conveyed to Lessee
hereunder, and agrees that Lessee at Lessee’s option may pay and discharge any
taxes, mortgages or liens existing, levied or assessed on or against the leased
premises.  If Lessee exercises such option, Lessee shall be subrogated to the
rights of the party to whom payment is made, and, in addition to its other
rights, may reimburse itself out of any royalties or shut-in royalties otherwise
payable to Lessor hereunder.  In the event Lessee is made aware of any claim
inconsistent with Lessor’s title, Lessee may suspend the payment of royalties
and shut-in royalties hereunder, without interest, until Lessee has been
furnished satisfactory evidence that such claim has been resolved.
 
IN WITNESS WHEREOF, this lease is executed to be effective as of the date first
written above, but upon execution shall be binding on the signatory and the
signatory’s heirs, devisees, executors, administrators, successors and assigns,
whether or not this lease has been executed by all parties hereinabove named as
Lessor.
 
LESSOR (WHETHER ONE OR MORE)
 


 
/s/ Stacy Ann Smith
Wood                                                                          
STACY ANN SMITH WOOD
FOR NOACK FARMS, LLC.


 
ACKNOWLEDGEMENT
 
STATE OF TEXAS                              §
§
COUNTY OF  Denton                         §


This instrument was acknowledged before me on the 14   day of June, 2011 by
Stacy Ann Smith Wood .
 
/s/ Linda J.
Gruber                                                                          
Notary Public, State of Texas
Notary’s Name (printed):LINDA J.
GRUBER                                                                          
Notary’s commission expires: 6-20-2013                
 
 
 
Paid Up Oil and Gas Lease, Page 6 

--------------------------------------------------------------------------------

 
 
ADDENDUM TO PAID UP
OIL AND GAS LEASE
 
1. Drilling operations on a pooled unit or units allowed by the provisions of
this Lease and approved by appropriate governmental authority shall be
considered to be drilling operations effective to maintain this Lease in full
force and effect only as to that portion of the leased premises included within
the unit. Production from a well or wells located on any pooled unit shall be
considered to be effective to maintain this Lease in force only as to that
portion of the leased premises included within the unit or units.
 
2. The initial bonus shall be paid to Lessor within ten days of Lessee’s receipt
of this Lease executed by Lessor. The first royalty payment shall be tendered to
Lessor within ninety (90) days after the end of the first month of sale.
Thereafter, all royalties that are required to be paid hereunder shall be due
and payable on or before the end of the first calendar month following the month
of sale. Each royalty payment shall be accompanied by a schedule, summary or
remittance advice identifying this Lease and showing the gross amount and
disposition of all oil and gas produced. If any bonus or royalty is not paid
when due, such unpaid amounts shall accrue interest at the rate of eighteen
percent (18%) per annum retroactive to the time of production, but the interest
rate shall never be in excess of the maximum legal interest rate allowed by
Texas law.
 
3. Lessee’s right to maintain this Lease for a shut-in on a pooled unit solely
by the payment of shut-in royalties shall be a recurring right that may be
exercised from time to time. However, the right shall be limited to a period not
to exceed two years in the aggregate after the expiration of the primary term.
The shut-in royalty shall be five dollars ($5.00) per acre or a total of
$3,116.45 per year. To receive credit for any shut-in months prepaid but not
used during a year, Lessee must give Lessor written notice of the unused months
within thirty (30) days after the end of the prepaid year. Any shut-in royalties
tendered to Lessor shall not be recouped from or credited against future
payments made to Lessor under the terms of this Lease.
 
4. Lessee hereby releases and discharges Lessor and the owner and all occupants
or licensees of the surface estate, together with each of their current and
former officers, employees, partners, agents, contractors, subcontractors,
guests, licensees, invitees and mortgagees and their respective heirs,
successors and assigns (collectively, the “Lessor Parties”) from any and all
claims, causes of action, liabilities, damages, losses, costs, expenses and
injuries of any type whatsoever which are caused, in whole or in part, directly
or indirectly, by (a) the activities of Lessee, its officers, employees,
contractors, invitees and agents whether on the leased premises or outside of
the leased premises, (b) that may arise out of or be occasioned by Lessee’s
breach of this Lease or (c) by any other act or omission of Lessee EVEN IF SUCH
CLAIMS, CAUSES OF ACTION OR LIABILITIES ARE CAUSED, IN WHOLE OR IN PART, BY THE
NEGLIGENCE OF LESSOR BUT NOT TO THE EXTENT SUCH LIABILITIES ARE CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LESSOR. Further, Lessee hereby agrees
to indemnify, defend and hold harmless each of the Lessor Parties against any
and all claims, causes of action, liabilities, losses, damages, actions, costs
and expenses or other matters under any theory including tort, contract, statute
or strict liability, together with all reasonable attorney fees and other legal
disbursements arising from or in any way related to Lessee’s operations or any
other of Lessee’s activities in, on or under the leased premises or outside the
leased premises or those arising from Lessee’s breach of this Lease. Each
assignee of this Lease, or of an interest herein, agrees to indemnify, defend
and hold harmless each of the Lessor Parties as provided above in connection
with the activities of Lessee. ALL OF THE INDEMNIFICATION OBLIGATIONS AND
LIABILITIES ASSUMED UNDER THE TERMS OF THIS LEASE SHALL BE WITHOUT LIMITS AND
WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF, STRICT LIABILITY OR THE SOLE,
JOINT OR CONCURRENT NEGLIGENCE OF ANY NEGLIGENCE OF ANY LESSOR PARTY.
 
 
Addendum to Paid Up Oil and Gas Lease, Page 1

--------------------------------------------------------------------------------

 
 
5. Lessor makes no warranty of any kind with respect to title to the surface or
mineral estate in the leased premises or any portion of or interest therein. All
warranties that might arise by common law or statute including, without
limitation, under Section 5.023 of the Texas Property Code, are excluded. By
acceptance of this Lease, Lessee acknowledges that it has been given full
opportunity to investigate and has conducted sufficient investigation to satisfy
itself as to the title to and the condition of the leased premises. No other
express or implied warranties of any type whatsoever are given and all such
warranties are hereby disclaimed. To the extent any subordination agreement is
required or requested by Lessee, Lessee shall, at its sole cost and expense,
obtain any subordination agreements. Lessor shall have no liability or
responsibility for obtaining any subordination agreement or for any failure or
inability to obtain same.
 
6. Lessor shall have no personal liability for the repayment of any overpayment
of royalties. Lessee may recoup an overpayment from Lessor’s share of future
production that must be brought to Lessor’s attention in writing within two
years of the overpayment.
 
7. All references in this lease to “other minerals” are hereby deleted. This
Lease is intended to cover only oil and gas, but some other substances may be
produced necessarily with and incidental to the production of oil or gas from
the leased premises and, in such event, this Lease shall also cover such other
produced substances. Lignite, coal and sulfur are expressly excluded from this
Lease. Lessor shall receive a one sixth royalty of all such other substances so
produced free of all costs.
 
8. Noise levels from Lessee’s operations shall be kept to a minimum, taking into
consideration reasonably available equipment and technology in the oil and gas
industry, the level and nature of development and surface use elsewhere in the
vicinity of Lessee’s drill sites.
 
9. ANY LIABILITY OF LESSOR FOR ANY BREACH OR DEFAULT BY LESSOR OR ANY OTHER
CLAIM AGAINST LESSOR UNDER THIS LEASE OR OTHERWISE SHALL BE LIMITED SOLELY TO
ITS INTEREST IN THE LEASED PREMISE; AND IN NO EVENT SHALL ANY PERSONAL LIABILITY
BE ASSERTED AGAINST LESSOR IN CONNECTION WITH THIS LEASE; NOR SHALL ANY RECOURSE
BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LESSOR. UNDER NO CIRCUMSTANCES
WHATSOEVER SHALL LESSOR EVER BE LIABLE FOR PUNITIVE, CONSEQUENTIAL, LOST PROFITS
OR SPEGAL DAMAGES UNDER THIS LEASE, AND LESSEE WAIVES ANY RIGHTS IT MAY HAVE TO
SUCH DAMAGES UNDER THIS LEASE.
 
 
Addendum to Paid Up Oil and Gas Lease, Page 2

--------------------------------------------------------------------------------

 
 
10. Lessee shall not use any surface water from stock tanks without negotiating
a reasonable fee, however Lessor may use water for drilling operations from
creek as long as it is running and not dry. Lessor has a right to drill a water
well for its operations, but must leave well for Lessee. Lessee shall comply
with all applicable rules in disposition, by reinjection or otherwise, of salt
water, brine or other fluids utilized in or resulting from operations, and shall
not cause or permit any such substances to damage or pollute the surface of the
leased premises or any fresh water lying thereunder,
 
11. Lessee (a) warrants and represents that all contractors, subcontractors,
employees or agents involved in any activity on the leased premises shall
maintain worker’s compensation insurance on such terms as are reasonably
acceptable to Lessor and (b) agree to indemnify, defend and hold Lessor harmless
from any and all claims, causes of action, liabilities, damages, judgments,
losses, expenses and costs of any type whatsoever including, without limitation,
reasonable attorneys fees, asserted against or incurred by Lessor and arising
from or related to, directly or indirectly, any failure to maintain the worker’s
compensation insurance described in this paragraph.
 
LESSOR:


NOACK FARMS, LLC, a Texas limited liability company


By: /s/ Stacy A. Wood,
President                                                                          
Stacy A. Wood, President








LESSEE:


ARDENT 1, LLC, a Texas limited liability company


By: /s/ H. Hal
McKinney                                                                         
Name:  H. HAL
MCKINNEY                                                                          
Title:  PRESIDENT                                                                          










 
Addendum to Paid Up Oil and Gas Lease, Page 3

--------------------------------------------------------------------------------

 

 